Citation Nr: 1420907	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 until September 1989, and from January 1991 until July 1991. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for PTSD.  In the past remands, the Board expanded the claim to be one for service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran withdrew his request for a hearing in a written statement received in July 2010. 

This claim was remanded in August 2011, January 2013 and December 2013. 

As note in the last remand, claims of service connection for bilateral hearing loss and tinnitus have been raised by a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD and an acquired psychiatric disability, currently diagnosed as a substance induced mood disorder, is related to service. 


CONCLUSION OF LAW

The criteria for an award of service connection for PTSD and an acquired psychiatric disorder, currently diagnosed as a substance induced mood disorder, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102,  3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2013). 

Additionally, a presumption is potentially applicable.  Part (3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3). 
In adjudicating this claim, the Board must assess the competence of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2012), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court determined that where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained. When it is not possible to separate the effects of the conditions, 38 C.F.R. § 3.102 requires reasonable doubt be resolved in the claimant's favor. See 61 Fed. Reg. 52698 (Oct. 8, 1996). In other words, all signs and symptoms will be attributed to the service-connected disability. 

Finally, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2013). VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VA Gen. Coun. Prec. 7-99 (June 1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001). The exception, as explained in Allen v. Principi, is when a disability like alcohol or drug abuse is secondary to an already service-connected disability (in that case, PTSD).

The requirement for a currently diagnosed psychiatric disability has been met. Shedden, 381 F.3d at 1167.  In May 2008, a VA record showed the Veteran was diagnosed with PTSD, along with depression, alcohol and cannabis abuse (in remission per report). This record was signed off by a licensed clinical social worker, a VA doctor, and a staff psychologist.  A few months later, in July, the same psychologist stated that "adjustment disorder appears to be the appropriate diagnosis rather than PTSD but the current pattern of substance abuse makes the diagnostic certainty difficult."  However, this psychologist also noted incorrect service information for the Veteran.  For example, he stated the Veteran was an Operation Iraq Freedom veteran but the Veteran's active duty service dates were from 1989 and 1991. The psychologist also stated: "Vet could not identify a primary stressor from Iraq" but the Veteran did not serve in Iraq. 

Unfortunately, the follow up VA examination reports in August 2011 and January 2014 continued to note the July 2008 record, making it unclear if the examiners were acknowledging the Veteran's correct circumstances of service or not. While these examination reports noted alcohol and cannabis abuse, they seemed to discount or ignore the possibility that this problem started in service.  A January 1991 dental questionnaire noted that the Veteran drank alcoholic beverages, a March 1991 report of medical examination showed the Veteran was psychiatrically clinically normal, but an undated report of medical history (RMH) shows the Veteran reported depression or worry. 

The August 2011 VA examination report showed a diagnosis of alcohol and cannabis abuse, but not PTSD and noted that the psychological symptoms could be due to either the alcohol or cannabis abuse. The examiner stated he did not meet the criteria for PTSD and it was less likely as not that either the alcohol abuse or cannabis was related to the Veteran's military service. He stated there was most likely a "genetic component" to the substance abuse, noting a family history. 

The January 2014 VA examination report also stated the Veteran did not have a diagnosis of PTSD that conformed to DSM-V or DSM IV criteria based on the evaluation. His symptoms did not meet the diagnostic criteria and he had another mental disorder diagnosis. These diagnoses included substance induced mood disorder and alcohol abuse versus alcohol dependence. 

Regarding a stressor, the Veteran told the examiner, consistent with past reported stressors, that a bomb went off outside his tent.  This stressor met criterion A and was related to the Veteran's fear of hostile military terrorist activity. The examiner also noted several other criteria on were met, but ultimately did not diagnose PTSD. The examiner concluded that the Veteran reported consuming alcohol heavily beginning in the 1990s.  He has met the criteria for diagnosis of alcohol abuse since the 1990s up until 2008. 

Because the veteran has engaged in abuse of alcohol it is difficult to discern whether any depression he may have had was the result of alcohol or a true clinical depression. Alcohol is a depressant and has been known to cause depression.

Given the above, the examiner found that the Veteran's mood disturbance was more likely than not related to his excessive consumption of alcohol.  The examiner recommended the Veteran's mental health be reevaluated once was abstinent because he might meet criteria for depressive disorder not otherwise specified but that would not be clear until he had been off alcohol for sustained period of time. 

This assessment did not change in the February 2014 VA examination addendum.  The examiner again noted the Veteran stated that he began to drink heavily in the 1990's in service. She also acknowledged the RMH indicated that he complained of depression or excessive worry in service. The examiner stated she was unable to provide a medical opinion without resorting to mere speculation concerning whether the in service depression was related to active service or was induced/caused by alcohol abuse (induced by alcohol). She explained that alcohol might mimic depression and noted the Veteran's current substance abuse. There was no way of attaining a clear picture of the Veteran's symptoms until he was sober for "a significant amount of time." She suggested that the Veteran be reevaluated once he has been sober for a sustained period of time so that a provider could make a clear assessment of his mental condition. 

Regarding the adequacy of VA opinion, in Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that an "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" (in that case the examiner specifically indicated that he could not relate the disability to service without resort to speculation). 

In short, the Board finds the 2014 VA examination reports to be more complete than that of the 2011 VA examination report. Unfortunately, the opinion is ultimately neutral evidence under Fagan. The history of this claim shows that remanding for yet another examination would not necessarily lead to more conclusive results. The Board does not have the luxury of waiting to see if the Veteran will become sober enough to allow for another evaluation. It is clear the Veteran has a psychiatric disability. 

Regarding the other elements, the service treatment records corroborate the Veteran's competent and consistent report of being exposed to a bomb blast in service; also, a past diagnosis of PTSD (as well as other psychiatric disabilities) has been made. Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.304(f)(3). It appears that the symptoms of an acquired psychiatric disorder, currently diagnosed as a substance induced mood disorder, cannot be separated from any other psychiatric disabilities. See § 3.310 and Mittleider, 11 Vet. App. at 182. Further, the Veteran's situation is akin to the one in Allen, 237 F.3d at 1377. 

The claim is in equipoise. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). The reasonable doubt rule is for application and the claim is granted. 


ORDER

Service connection for PTSD and an acquired psychiatric disability, currently diagnosed as a substance induced mood disorder, is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


